            Case 1:20-cv-00893-AWI-EPG Document 11 Filed 09/23/20 Page 1 of 3



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
     GEORGE RUIZ,                                  Case No. 1:20-cv-00893-EPG (PC)
 9
                     Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT CERTAIN
            v.                                     CLAIMS AND DEFENDANTS BE
11                                                 DISMISSED
     KEN CLARK, et al.,
12                                                 (ECF NOS. 1 & 8)
                    Defendants.
13                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
14
                                                   ORDER DIRECTING CLERK TO ASSIGN
15                                                 DISTRICT JUDGE
16           George Ruiz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18           Plaintiff filed his complaint on June 29, 2020. (ECF No. 1). The Court screened
19   Plaintiff’s complaint. (ECF No. 8). The Court found that Plaintiff’s complaint “states
20   cognizable claims against (1) Defendants Ken Clark, D. Baughman, S. Alfaro, G. Jaime, J.
21   Gallaghar and P. Llamas for (a) unconstitutional conditions of confinement in violation of the
22   Eighth Amendment and (b) discriminatory treatment on account of Plaintiff’s race in violation
23   of the Equal Protection Clause of the Fourteenth Amendment with respect to being placed on a
24   lockdown, a modified program, and reducing his privileges, and (2) Defendants Ken Clark, D.
25   Baughman, and J. Gallaghar for preferentially treating black inmates classified as STG Bloods
26   and STG Crips as compared to Plaintiff on account of his race in violation of the Equal
27   Protection Clause of the Fourteenth Amendment. Plaintiff has failed to state any other claims.”
28   (Id. at 26).

                                                      1
            Case 1:20-cv-00893-AWI-EPG Document 11 Filed 09/23/20 Page 2 of 3



 1          The Court allowed Plaintiff to choose between proceeding only on the claims found
 2   cognizable by the Court in the screening order or filing an amended the complaint. (Id. at 27-
 3   28). On September 21, 2020, Plaintiff notified the Court that he wants to proceed only on the
 4   claims found cognizable in the screening order. (ECF No. 9).
 5          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 6   September 2, 2020 (ECF No. 16), and because Plaintiff has notified the Court that he wants to
 7   proceed only on the claims found cognizable in the screening order (ECF No. 9), it is HEREBY
 8   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s claims
 9   against (1) Defendants Ken Clark, D. Baughman, S. Alfaro, G. Jaime, J. Gallaghar and P.
10   Llamas for (a) unconstitutional conditions of confinement in violation of the Eighth
11   Amendment and (b) discriminatory treatment on account of Plaintiff’s race in violation of the
12   Equal Protection Clause of the Fourteenth Amendment with respect to being placed on a
13   lockdown, a modified program, and reducing his privileges, and (2) Defendants Ken Clark, D.
14   Baughman, and J. Gallaghar for preferentially treating black inmates classified as STG Bloods
15   and STG Crips as compared to Plaintiff on account of his race in violation of the Equal
16   Protection Clause of the Fourteenth Amendment.
17          These findings and recommendations are submitted to the United States district judge
18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
19   (14) days after being served with these findings and recommendations, Plaintiff may file
20   written objections with the Court. The document should be captioned “Objections to
21   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
22   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
23   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
24   (9th Cir. 1991)).
25   \\\
26   \\\
27   \\\
28   \\\

                                                    2
            Case 1:20-cv-00893-AWI-EPG Document 11 Filed 09/23/20 Page 3 of 3



 1          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 2   judge to this case.
 3
     IT IS SO ORDERED.
 4

 5
        Dated:     September 23, 2020                        /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
